         Case 1:21-cv-01417-JSR Document 35 Filed 04/09/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PEOPLE OF THE STATE OF NEW
 YORK, by LETITIA JAMES,
 Attorney General of the State                21-cv-1417 (JSR)
 of New York,
                                              ORDER
                Plaintiff,

         -against-

 AMAZON.COM INC., AMAZON.COM
 SALES, INC., and AMAZON.COM
 SERVICES LLC,

                Defendant.

JED S. RAKOFF, U.S.D.J.

     On February 16, 2021, the State of New York by and through

Letitia James, Attorney General of the State of New York (the

“State”),     sued   Amazon.com   Inc.,   Amazon.com      Sales,    Inc.,   and

Amazon.com Services LLC (collectively, “Amazon”) in the New York

Supreme Court for violations of New York Executive Law § 63(12)

and New York Labor Law §§ 200, 215, and 740. The next day, Amazon

removed the action to this Court. Before the Court are the State’s

motion to remand the case to state court pursuant to 28 U.S.C.

§ 1447 and Amazon’s motion to transfer the case to the U.S.

District Court for the Eastern District of New York pursuant to 28

U.S.C. § 1404(a).

     Upon consideration, the Court grants the State’s motion to

remand    and    denies   Amazon’s   motion    to     transfer.    An   opinion

explaining the reasons for this ruling will follow in due course.
                                      1
         Case 1:21-cv-01417-JSR Document 35 Filed 04/09/21 Page 2 of 2




SO ORDERED.

Dated:       New York, NY                 ________________________

             April 9, 2021                JED S. RAKOFF, U.S.D.J.




                                      2
